[Cite as In re L.D., 2015-Ohio-3182.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



IN THE MATTER OF:                            :       Judges:
                                             :       Hon. Sheila G. Farmer, P.J.
L.D.                                         :       Hon. Patricia A. Delaney, J.
M.S.                                         :       Hon. Craig R. Baldwin, J.
R.D.                                         :
J.C.                                         :       Case Nos. 15CA27
                                             :                 15CA28
DEPENDENT CHILDREN                           :                 15CA29
                                             :                 15CA30
                                             :
                                             :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Juvenile Division, Case Nos.
                                                     2011-DEP-00162, 2011-DEP-00163,
                                                     2011-DEP-00164, 2011-DEP-00141


JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    August 7, 2015




APPEARANCES:

For Appellant                                        For Appellee

JOHN C. O'DONNELL                                    J. PETER STEFANIUK
10 West Newlon Place                                 731 Scholl Road
Mansfield, OH 44902                                  Mansfield, OH 44907
Richland County, Case Nos. 15CA27, 15CA28, 15CA29, & 15CA30                             2

Farmer, P.J.

      {¶1}      On August 1, 2011, appellee, Richland County Children Services, filed a

complaint alleging three children, L.D. born March 23, 2008, R.D. born April 25, 2009,

and M.S. born September 25, 2010, to be dependent and/or neglected children.

Appellee sought an order of protective supervision. Mother of the children is appellant,

Billy Jo Stanley; father of M.S. is David Crane; the father(s) of L.D. and R.D. is

presumed, putative, or unknown.

      {¶2}      On February 6, 2012, the children were found to be dependent, and were

placed under appellee's protective supervision.

      {¶3}      On March 20, 2012, appellant had a fourth child, J.C. Father of this child

is Mr. Crane.

      {¶4}      On November 27, 2012, the children were placed in emergency shelter

care with appellee at the request of appellant.

      {¶5}      On December 26, 2012, J.C. was found to be a dependent and neglected

child and was placed in appellee's temporary custody.

      {¶6}      On February 28, 2013, all the children were placed in appellee's

temporary custody.

      {¶7}      On July 31, 2014, appellee filed a motion for permanent custody of the

children. Hearings before a magistrate were held on October 27 and 29, and November

10, 2014. By decision filed December 4, 2014, the magistrate granted the motion and

terminated parental rights. Appellant filed objections. By judgment entry filed March 31,

2015, the trial court overruled the objections except for one pertaining to R.C.

2151.414(E)(4), and approved and adopted the magistrate's decision.
Richland County, Case Nos. 15CA27, 15CA28, 15CA29, & 15CA30                                3


       {¶8}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                              I

       {¶9}   "TRIAL COURT ERRED IN FAILING TO SUBMIT FINDINGS OF FACT

BEFORE GRANTING PERMANENT CUSTODY OF THE CHILDREN TO RICHLAND

COUNTY CHILDREN SERVICES."

                                             II

       {¶10} "TRIAL COURT'S CONCLUSION THAT PERMANENT CUSTODY WAS

WARRANTED IS NOT SUPPORTED BY CLEAR AND CONVINCING EVIDENCE."

                                            I, II

       {¶11} Appellant claims the trial court erred in failing to make sufficient findings of

facts before granting permanent custody to appellee.         Specifically, appellant claims

appellee failed to prove the existence of any of the factors listed in R.C. 2151.414(D)

and (E). Appellant also claims the trial court's decision to grant permanent custody of

the children to appellee was not supported by clear and convincing evidence. We

disagree.

       {¶12} R.C. 2151.414(E) sets out the factors relevant to determining permanent

custody. Said section states in pertinent part the following:



              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the
Richland County, Case Nos. 15CA27, 15CA28, 15CA29, & 15CA30                          4


     court shall consider all relevant evidence. If the court determines, by clear

     and convincing evidence, at a hearing held pursuant to division (A) of this

     section or for the purposes of division (A)(4) of section 2151.353 of the

     Revised Code that one or more of the following exist as to each of the

     child's parents, the court shall enter a finding that the child cannot be

     placed with either parent within a reasonable time or should not be placed

     with either parent:

            (1) Following the placement of the child outside the child's home

     and notwithstanding reasonable case planning and diligent efforts by the

     agency to assist the parents to remedy the problems that initially caused

     the child to be placed outside the home, the parent has failed continuously

     and repeatedly to substantially remedy the conditions causing the child to

     be placed outside the child's home. In determining whether the parents

     have substantially remedied those conditions, the court shall consider

     parental utilization of medical, psychiatric, psychological, and other social

     and rehabilitative services and material resources that were made

     available to the parents for the purpose of changing parental conduct to

     allow them to resume and maintain parental duties.

            (4) The parent has demonstrated a lack of commitment toward the

     child by failing to regularly support, visit, or communicate with the child

     when able to do so, or by other actions showing an unwillingness to

     provide an adequate permanent home for the child;

            (16) Any other factor the court considers relevant.
Richland County, Case Nos. 15CA27, 15CA28, 15CA29, & 15CA30                             5




       {¶13} R.C. 2151.414(B)(1)(d) specifically states permanent custody may be

granted if the trial court determines, by clear and convincing evidence, that it is in the

best interest of the child and:



                (d) The child has been in the temporary custody of one or more

       public children services agencies or private child placing agencies for

       twelve or more months of a consecutive twenty-two-month period, or the

       child has been in the temporary custody of one or more public children

       services agencies or private child placing agencies for twelve or more

       months of a consecutive twenty-two-month period and, as described in

       division (D)(1) of section 2151.413 of the Revised Code, the child was

       previously in the temporary custody of an equivalent agency in another

       state.



       {¶14} Clear and convincing evidence is that evidence "which will provide in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be

established." Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus. See also, In re Adoption of Holcomb, 18 Ohio St.3d 361 (1985). "Where the

degree of proof required to sustain an issue must be clear and convincing, a reviewing

court will examine the record to determine whether the trier of facts had sufficient

evidence before it to satisfy the requisite degree of proof." Cross at 477.
Richland County, Case Nos. 15CA27, 15CA28, 15CA29, & 15CA30                              6


       {¶15} R.C. 2151.414(D)(1) sets forth the factors a trial court shall consider in

determining the best interests of a child:



              (D)(1) In determining the best interest of a child at a hearing held

       pursuant to division (A) of this section or for the purposes of division (A)(4)

       or (5) of section 2151.353 or division (C) of section 2151.415 of the

       Revised Code, the court shall consider all relevant factors, including, but

       not limited to, the following:

              (a) The interaction and interrelationship of the child with the child's

       parents, siblings, relatives, foster caregivers and out-of-home providers,

       and any other person who may significantly affect the child;

              (b) The wishes of the child, as expressed directly by the child or

       through the child's guardian ad litem, with due regard for the maturity of

       the child;

              (c) The custodial history of the child, including whether the child has

       been in the temporary custody of one or more public children services

       agencies or private child placing agencies for twelve or more months of a

       consecutive twenty-two-month period, or the child has been in the

       temporary custody of one or more public children services agencies or

       private child placing agencies for twelve or more months of a consecutive

       twenty-two-month period and, as described in division (D)(1) of section

       2151.413 of the Revised Code, the child was previously in the

       temporary custody of an equivalent agency in another state;
Richland County, Case Nos. 15CA27, 15CA28, 15CA29, & 15CA30                              7


               (d) The child's need for a legally secure permanent placement and

        whether that type of placement can be achieved without a grant

        of permanent custody to the agency;

               (e) Whether any of the factors in divisions (E)(7) to (11) of this

        section apply in relation to the parents and child.



        {¶16} In its decisions filed December 4, 2014 in each separate case, the

magistrate found by clear and convincing evidence the children had been in appellee's

continuous custody "from November 27, 2012 to present." Therefore, the magistrate

found R.C. 2151.414(B)(1)(d), cited above, applied.

        {¶17} The magistrate then found by clear and convincing evidence the children

could not be placed with either parent within a reasonable amount of time, citing the

factors under R.C. 2151.414(E)(1) and (4), cited above.

        {¶18} The magistrate evaluated best interests under R.C.2151.414(D)(1)(a)

cited above and concluded appellant's "lifestyle choices" and "inattentive and neglectful

nature" threatened "the health and safety" of the children and provided for them "an

unstable and neglected existence with negative consequences for ***growth and

development." The magistrate also made a finding under R.C. 2151.414(D)(1)(c), cited

above.

        {¶19} Appellant filed objections to the magistrate's decision.    In its judgment

entries filed March 31, 2015 in each separate case, the trial court approved and

adopted the magistrate's decision except for one factor, finding the following in pertinent

part:
Richland County, Case Nos. 15CA27, 15CA28, 15CA29, & 15CA30                            8




            6. Billie Jo Stanley, the child's mother herein, filed the following

     Objections to the Magistrate's Decision: 1) That RCCSB failed to prove by

     clear and convincing evidence the existence of any "E" factor under

     O.R.C. §2151.414(E) (specifically, the failure to prove by sufficient

     evidence factors (E)(1) and (E)(4) of O.R.C. §2151.414), such that it was

     error for the Magistrate to find that the child cannot be placed with either

     parent within a reasonable time or should not be placed with either parent;

     2) That RCCSB failed to prove by clear and convincing evidence that it is

     in the best interests of the child for the Court to terminate parental

     interests and place the child in the permanent custody of RCCSB.

            Upon review of the Magistrate's Decision and the record the Court

     finds that the Objections are without merit as to the child's mother, Billie Jo

     Stanley, with the sole exception that the Court does find that RCCSB

     failed to prove by clear and convincing evidence an unwillingness or lack

     of commitment by the child's mother to provide an adequate permanent

     home for the child. While there is evidence of the failure of Ms. Stanley to

     comply with the case plan, the Court finds that much or most of that failure

     was due to her personal struggles with depression, hopelessness, and

     general feelings of being overwhelmed by her life's circumstance (i.e., by

     reason of homelessness, unstable personal and relational circumstances,

     bleak economic present and future, etc.) and not because of any volitional

     unwillingness on her part to provide an adequate home for the child.
Richland County, Case Nos. 15CA27, 15CA28, 15CA29, & 15CA30                             9


               8. Regardless of the establishment or non-establishment of any "E"

       factor under O.R.C. §2151.414, the Court finds by clear and convincing

       evidence the following and enters the same as Supplemental Findings of

       Fact/Conclusions of Law:

               (1) The child herein has been in the temporary custody of RCCSB

       for twelve or more months of a consecutive twenty-two month period

       (O.R.C. §2151.414(B)(1)(d)).

               (2) It is in the best interest of the child to grant permanent custody

       of the child to RCCSB (O.R.C. §2151.414(B)(1)).

               Upon de novo review the Court otherwise finds that the Magistrate's

       Decision is supported by clear and convincing evidence and applicable

       law.   Accordingly, except with regard to the sole Objection sustained

       herein (i.e., the failure of RCCSB to prove by sufficient evidence factor

       (E)(4) of O.R.C. §2151.414 as to the child's mother, Billie Jo Stanley), all

       other Objections are overruled.



       {¶20} In each judgment entry under ¶ 7, the trial court made a specific finding as

to the respective father.

       {¶21} Upon review, we find the magistrate's decisions and the trial court's

judgment entries, when read in pari materia, appropriately met the requirement of

findings of fact.

       {¶22} In finding clear and convincing evidence to grant permanent custody of the

children to appellee, the trial court found the children had been in appellee's temporary
Richland County, Case Nos. 15CA27, 15CA28, 15CA29, & 15CA30                             10


custody for twelve or more months of a consecutive twenty-two month period under

R.C. 2151.414(B)(1)(d), cited above. The trial court made the same finding for best

interests. Appellant does not challenge these findings. T. at 442.

       {¶23} "When granting permanent custody under R.C. 2151.414(B)(1)(d), the trial

court need not find that the child cannot or should not be placed with either parent within

a reasonable time since such a finding is implicit in the time frame provided in the

statute." In re Myers Children 4th Dist. Athens No. 03CA23, 2004-Ohio-657, ¶ 10. We

note "only one of the factors set forth in R.C. 2151.414(D) needs to be resolved in favor

of the award of permanent custody in order for the court to terminate parental rights." In

re Z.T., 8th Dist. Cuyahoga No. 88009, 2007-Ohio-827, ¶ 56.

       {¶24} In approving and adopting the magistrate's decision, the trial court also

found, as stated above, appellant's "inattentive and neglectful nature" threatened "the

health and safety" of the children and provided for them "an unstable and neglected

existence with negative consequences for ***growth and development." The trial court

concluded there was no evidence of relative placement, the parents have failed to

provide the children with a legally secure placement, and appellee has made

reasonable and diligent efforts to prevent the removal of the children from the home.

       {¶25} Despite the mandating language of R.C. 2151.414(D)(1)(c), appellant

argues she was not given reasonable time to complete the case plan and the granting

of permanent custody of the children to appellee was not in their best interests.

       {¶26} Prior to the children being placed in appellee's temporary custody on

February 28, 2013, appellee had been involved with appellant and the family on

housing, cleanliness, food, dental care, medical care, substance abuse issues, and
Richland County, Case Nos. 15CA27, 15CA28, 15CA29, & 15CA30                          11


discipline. T. at 36-37, 41, 45, 148-150, 152, 154-163, 166, 169-173, 175-177, 265-279.

The children had been placed under appellee's protective supervision on December 15,

2011, and were placed in emergency shelter care with appellee at the request of

appellant on November 27, 2012. T. at 179-180, 186. Despite appellee's efforts to

assist appellant and the family, the parents could not complete the objectives of the

case plan. T. at 328-334.

      {¶27} The case plan objectives included mental health and substance abuse

assessments and follow through, attend parent education classes, obtain stable

housing, and maintain basic needs for the children. T. at 305. Appellant engaged in

mental health evaluations, but failed to follow through with counseling. T. at 307, 311-

313, 393-396. Appellant and the family lived in seven different places, including motels

and other people's residences. T. at 119-120, 324-325. Appellant's only employment

was at a gentlemen's club for a temporary period of time. T. at 120-121. Appellee

sanctioned appellant from her medical card for non-compliance with child support. T. at

334. Although appellant attempted to comply with her assessments and attend some

parenting classes, Mr. Crane has not attempted to meet the objectives of the case plan.

T. at 328-334.

      {¶28} During the pendency of the case, appellant gave birth to two additional

children, and had broken up with the alleged father of these children, Mr. Crane, three

or four times. T. at 127, 245, 316. In August 2014, appellant was accused of assaulting

Mr. Crane's cousin, and was later found by the police sitting on a bench just before

midnight with a week old baby in her arms and another very young child. T. at 234-237,

254. She told the police officer she "had nowhere to go." T. at 236. Both the children
Richland County, Case Nos. 15CA27, 15CA28, 15CA29, & 15CA30                               12


did not have proper clothing on, were urine soaked, and appellant was without diapers

or food/formula. T. at 237-238, 254. Appellee has filed a complaint in juvenile court

regarding these two children. T. at 336.

       {¶29} Appellant's visitation with the children was problematic and chaotic

because she demonstrated an inability to manage the children and appeared very

frustrated and anxious. T. at 37-39, 44, 89-90, 93-94, 126-130, 322-323.

       {¶30} As of the date of the hearing, appellant had been accepted in METRO

housing for a two bedroom unit which was not large enough for six children and two

adults. T. at 314-316.

       {¶31} The guardian ad litem testified and opined permanent custody of the

children to appellee would be in their best interests. T. at 118. She opined the parents

could not provide a legally secure placement for the children. T. at 135.

       {¶32} The foster mother of M.S. and J.C. noted the improvement of the two

children and expressed a desire to adopt them. T. at 77, 80. The two children have

bonded with the foster family and are thriving. T. at 83, 134, 335. L.D. and R.D. were in

a transitional plan, visiting with a family that was interested in adopting them. T. at 336.

       {¶33} Upon review, we find the evidence presented supports a finding that

permanent custody is in the best interests of the children.

       {¶34} Assignments of Error I and II are denied.
Richland County, Case Nos. 15CA27, 15CA28, 15CA29, & 15CA30                 13


      {¶35} The judgment of the Court of Common Pleas of Richland County, Ohio,

Juvenile Division is hereby affirmed.

By Farmer, P.J.

Delaney, J. and

Baldwin, J. concur.


SGF/sg 714